Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed November 13, 2019.  Claims 1-20 are pending and examined.
Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 filed April 8, 2020, is attached to the instant Office action.
Oath/Declaration
The oath or declaration is defective.  A new oath or declaration in compliance with 37 CFR 1.67(a) identifying this application by application number and filing date is required.  See MPEP §§ 602.01 and 602.02.
The oath or declaration is defective because: as pointed out in the Miscellaneous Communication sent on 12/20/2019 no oaths have yet been filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Capkun et al. (EP 3,333,747 A1) in view of Banks et al. (U.S. Patent 8,001,078 B2).  
As per claims 1-20 Capkun teaches defending against rollback attacks which gives a basis for why transactions must be confirmed.  (see at least Capkun abstract)  Capkun also includes blockchain verification and storage.  (see at least Capkun paragraphs 5-7)  What Capkun does not explicitly teach is caching transactions and operating on them in order until one of the transactions and any transactions that depend on that one fail and then rolling back all the transactions that fail because of that one.  But Banks has such a teaching regarding transactions.  (see at least Banks Abstract)  Therefore it would have been obvious to a person of ordinary skill in the art at 
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-7366	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696